Citation Nr: 1040114	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  09-02 156	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss. 

2.  Entitlement to service connection for coronary artery 
disease, also claimed as heart attacks, to include claimed as 
secondary to herbicide exposure. 

3.  Entitlement to service connection for grand mal seizures, to 
include claimed as secondary to herbicide exposure.  

4.  Entitlement to service connection for a respiratory 
disability, claimed as reactive airway disease.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney




ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1965 to March 1966.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from January 2008 and June 2009 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The issue of entitlement to service-connection for a respiratory 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran has exhibited 
hearing loss in the right ear with a numeric designation of no 
more than I, and hearing loss in the left ear with a numeric 
designation of no more than I.  

2.  The evidence does not establish that the Veteran was exposed 
to herbicides in service, and he is not presumed to have been so 
exposed.

3.  A heart disability, to include coronary artery disease, was 
not incurred or aggravated during service and has not been shown 
by competent medical evidence to be causally related to service.  

4.  A seizure disability was not incurred or aggravated during 
service and has not been shown by competent medical evidence to 
be causally related to service.  

CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met at any time since the 
claim was filed.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.83 - 4.87, 
Diagnostic Code 6100 (2010).

2.  Service connection for a heart disability is not established.  
38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303,3.304, 3.306, 3.307, 3.309 (2010).

3.  Service connection for a seizure disorder is not established.  
38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in July 2007 and March 2009, which substantially complied 
with the notice requirements for service connection claims.  

With respect to the claim for an initial compensable rating for 
bilateral hearing loss, the Board notes that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim was awarded with an 
effective date of March 11, 2009, the date of his claim, and a 
noncompensable rating was assigned.  He was provided notice how 
to appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law and 
criteria required for a higher rating.  

Moreover, the record shows that the appellant was initially 
represented by a Veteran's Service Organization and its counsel, 
and the by a private attorney.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded him physical examinations for 
his hearing loss disability.  The Board notes that no VA 
examination was conducted to obtain an opinion as to the etiology 
and severity of the Veteran's claimed heart and seizure 
disabilities.  In disability compensation claims, VA must provide 
a VA medical examination when there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, or 
disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

This standard is not met in the present case because there is no 
indication that the disabilities may be associated with military 
service.  No medical evidence has suggested a causal relationship 
between the current disabilities and exposure to herbicides, and 
the Veteran has not reported continuous symptomatology of any of 
the claimed conditions since the time of his military service.  
In addition, there is no evidence that the Veteran was exposed to 
herbicides in service.  Therefore, VA was not required to conduct 
an examination.

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Increased Rating for Bilateral Hearing Loss

The Veteran is seeking an increased disability rating for 
bilateral hearing loss.  Service connection for bilateral hearing 
loss was granted effective March 2009, and a noncompensable 
rating was assigned.  He contends that a higher rating is 
warranted.  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7. 

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, separate ratings can be 
assigned for separate periods of time based on facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

An examination for hearing impairment for VA purposes must be 
conducted by a state licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted without 
hearing aids.  38 C.F.R. § 4.85(a).

VA rating criteria for the evaluation of hearing loss disability 
provide ratings from zero (noncompensable) to 100 percent, based 
on the results of controlled speech discrimination tests together 
with the results of puretone audiometry tests.  38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100.  "Puretone threshold 
average," as used in Table VI, is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  
Average puretone decibel loss is located on Table VI along a 
horizontal axis, and percent of speech discrimination is located 
along a vertical axis.  These axes intersect to determine the 
Roman numeral designation for hearing impairment in each ear.  
The results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating under 
Code 6100.  

The provisions of 38 C.F.R. § 4.86 address exceptional patterns 
of hearing loss.  When the puretone threshold at each of the four 
specified frequencies is 55 decibels or more, the Roman numeral 
designation for hearing impairment will be taken from either 
Table VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

The claims file contains a report of a VA audiological evaluation 
dated in February 2009, in which pure thresholds, in decibels, 
were reported in graphic form.  The Veteran complained of 
earaches and pain and pressure in his ears when going "over the 
pass."  VA treatment records include a March 2009 hearing 
evaluation in which that examiner noted the February 2009 
evaluation and reported that the results were consistent with 
normal hearing from 250 Hz to 100 Hz sloping downward from mild 
to moderately severe mid to high frequency sensorineural hearing 
loss bilaterally.  She reported that speech discrimination was 
scored at 88 percent in each ear.  

In connection with his claim, the Veteran was afforded an 
audiological evaluation in May 2009, in which pure tone 
thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
Average
RIGHT
20
50
55
60
46
LEFT
15
40
55
65
44

Speech audiometry revealed speech recognition ability of 96 
percent correct in the right ear and 92 percent correct in the 
left ear.  The average pure tone threshold was 46 for the right 
ear and 44 for the left ear.  These audiologic results produce a 
numeric designation of "I" for the right ear and "I" for the 
left ear using Table VI.  Applying these numeric designations to 
the rating criteria, the result is a noncompensable rating.  38 
C.F.R. § 4.85.  The Veteran's hearing loss does not meet the 
provisions of 38 C.F.R. §  4.86.  The examiner diagnosed 
moderately severe sensorineural hearing loss bilaterally.  She 
stated that the Veteran's situations of greatest difficulty 
included communicating in background noise, asking people to 
repeat themselves often, and hearing on the telephone.  She 
opined that he would experience significant effects on his 
occupation as a result of his hearing loss disability, and his 
employability would be limited to work in environments free of 
excessive background noise.  There were otherwise no effects on 
his usual daily activities.  

Based on the foregoing evidence, the Board finds that the 
Veteran's bilateral hearing loss disability is not entitled to a 
compensable schedular rating at any time during the period on 
appeal.  

A VA audiologist must fully describe the functional effects 
caused by a hearing disability in the final report of the 
examination to facilitate determinations regarding extraschedular 
consideration.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
In this case, the VA audiological examiner addressed the 
functional effect of the Veteran's hearing loss by noting that he 
experiences difficulty in communicating in background noise, 
asking people to repeat themselves often, and hearing on the 
telephone.  Although she added that his employability would be 
limited because of his hearing loss, the Veteran himself has not 
reported any negative impact on his employment due to hearing 
loss, nor does he elaborate on any further functional impairment 
caused by his bilateral hearing loss not captured by the 
examinations.  The Board finds that functional impairment been 
appropriately considered, but the overall evidence fails to 
support assignment of a compensable evaluation.  Accordingly, the 
claim is denied. 

Service Connection Claims

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  In addition, certain chronic diseases, such as 
arthritis, may be presumed to have been incurred during service 
if they become disabling to a compensable degree within one year 
of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may still 
be service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence (1) that the disease or injury 
existed prior to service, and (2) that the disease or injury was 
not aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during service 
before VA meets both of these burdens.  See VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progression of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.

The Veteran is seeking service connection for a heart disorder 
and for seizures, which he contends result from his exposure to 
herbicides in service.  A veteran who served in the Republic of 
Vietnam during the Vietnam era is presumed to have been exposed 
to certain herbicide agents (e.g. Agent Orange).  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  When such a veteran 
contracts a disease associated with exposure to herbicides 
(listed in 38 C.F.R. § 3.309(e)) that becomes manifest to a 
compensable degree within the time period specified in 38 C.F.R. 
§ 3.307(a)(6)(ii), the disease will be considered to have been 
incurred in service, even though there is no evidence of such a 
disease during the period of service.  A veteran must actually 
set foot within the land borders of Vietnam, to include the 
contiguous waterways, in order to be entitled to the statutory 
presumptions for disabilities claimed as a result of exposure to 
herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 
see also VAOPGCPREC 27-97.  A veteran who contracts a disease not 
presumed under the regulation to be caused by herbicide exposure 
may still seek to establish service connection by offering 
medical evidence that his disease was actually caused by military 
service, including herbicide exposure.  Combee v. Brown, 34 F.3d 
1039, 1042 (1994).  The Veteran's Form DD 214 indicates that he 
served on the USS Bennington, which had service in the waters 
offshore of Vietnam from July through September 1965.  

In that regard, the Board notes that VA has proposed to amend 
section 38 C.F.R. § 3.309(e) to add ischemic heart disease 
(including, but not limited to, myocardial infarction, 
atherosclerotic cardiovascular disease, coronary bypass surgery, 
and stable and unstable angina) to the list of diseases 
associated with exposure to herbicide agents.  See 75 Fed. Reg. 
14,391 (March 25, 2010).  These regulations, however, have not 
yet been implemented.  In any event, as discussed in more detail 
below, the presumptive provisions are not for application in this 
case. 

Service treatment records reflect that the Veteran reported no 
history of fainting, dizzy spells, epilepsy or "fits," or heart 
trouble during his induction physical examination in February 
1965, and no such disorders were noted on objective examination.  
In December 1965, he presented with complaints of brief periods 
of fainting without convulsions, aura, or drowsiness following 
the episodes.  He reported that these episodes had been present 
since early childhood.  During the examination, the Veteran 
reported no family history of diabetes or convulsive disease.  He 
stated that he had no tinnitus, vertigo, or blurred vision, but 
he did report heart trouble in childhood.  His physical 
examination, including neurological evaluation, was unremarkable 
and his cardiovascular system was within normal limits.  The 
impression at that time was simple syncope, and the Veteran was 
referred for a neuropsychiatric evaluation.  

A consultation report dated two days later notes that the Veteran 
had a history of fainting spells since childhood, which occurred 
about twice per week until age 14 and 1 to 2 times per month from 
age 14 to 17.  He stated that he had not had any such episodes in 
the past year.  He reported that he heard a "tingling sound" 
and felt tingling in his fingers just before a syncopal episode, 
and he had experienced incontinence several times.  The episodes 
were not marked by convulsive movements, confusion, or tongue 
chewing, and the Veteran had never hurt himself.  Although the 
neurological examination was "entirely normal," the examiner 
recommended additional neurological evaluation with EEG.  He 
noted that the history of cardiac problems was vague and any such 
condition, if present, had not affected the Veteran's growth or 
development.  He opined that the Veteran did not have cardiac 
disease.  The examiner diagnosed hyperventilation episodes, rule 
out seizure disorder.  

A treatment note dated in January 1966 indicates that the Veteran 
had two syncopal attacks while serving on the USS Bennington in 
December 1965.  Physical and neurological examinations at the 
time of admission and later in the neurology clinic were 
negative.  Laboratory data included a negative serology and 
normal complete blood count, fasting blood sugar, and blood urea 
nitrogen.  Spinal fluid contained no cells, a protein of 17.2, 
cholorides of 116.3, and sugar of 70.  X-rays of the head and 
chest were negative, and EEG and EKG were both within normal 
limits.  The neurologist felt that the Veteran did not have an 
organic neurological condition, and a psychiatric consultation 
was obtained.  

The psychiatric consultant established a diagnosis of inadequate 
personality manifested by ineptness, poorly handled hostility, 
poor judgment, avoidance mechanisms, and using illness to 
manipulate the environment.  The psychiatric examiner recommended 
an administrative discharge, as "unnecessary hospitalization 
would not be in the best interest of the service member or 
restore him to duty status."  A separation physical was 
administered in March 1966, during which all systems were 
determined to be normal.  


Coronary Artery Disease

The claims file contains private treatment records which reflect 
that the Veteran suffered a myocardial infarction in June 2007.  
He was diagnosed with coronary artery disease, and he was seen by 
VA on several subsequent occasions with complaints of chest 
pains.  He contends that this condition results from his active 
service.

As noted above, the Veteran did not report a heart disability 
upon entry into service, and none was noted during the physical 
examination  However, in December 1965, he stated that he had a 
history of heart trouble in childhood.  Because the condition was 
not noted at entry, the presumption of soundness attaches.  
38 C.F.R. § 3.304.  To rebut the presumption of sound condition, 
VA must show by clear and unmistakable evidence (1) that the 
disease or injury existed prior to service, and (2) that the 
disease or injury was not aggravated by service.  

According to 38 C.F.R. § 3.304 (b) (1), a history of preservice 
existence of conditions recorded at the time of examination does 
not constitute a notation of such conditions, but will be 
considered together will all other material evidence in 
determination as to inception.  Similarly, where a veteran is 
admitted to active duty and subsequently reports a preservice 
history of disability, the self-report does not constitute clear 
and unmistakable evidence of a pre-existing condition in the 
absence of objective findings of disability.  

In the present case, although the Veteran reported a history of 
heart trouble since childhood, he was afforded an objective 
examination prior to entry to active duty, and his cardiovascular 
system was found to be normal.  When he provided that history in 
service in December 1965, the examining physician noted that the 
reported history was vague and if such a condition was present, 
it had not affected the Veteran's growth or development.  
Therefore, the evidence does not clearly and unmistakably 
demonstrate that a heart disability existed prior to service; the 
presumption of soundness has not been rebutted.  

In addition, the Veteran was afforded a thorough evaluation of 
his cardiovascular system, including an EKG, in January 1966, and 
it was determined to be within normal limits.  Thus, there is no 
evidence that a heart disability began during service.  

The Veteran contends that his heart disability is related to 
herbicide exposure in service.  However, in this case, there is 
no credible evidence that the Veteran was exposed to herbicides 
in service or that he had service within the land borders or 
internal waterways of Vietnam.  The Veteran's Form DD 214 notes 9 
months and 19 days of foreign and/or sea service.  He received 
the Vietnam Service medal for service on board the USS Bennington 
from July 29 to August 18, 1965, and from August 28 to September 
10, 1965.  The Vietnam Service Medal was awarded to all members 
of the Armed Forces of the United States serving in Vietnam and 
its contiguous waters or airspace, as well as those who served in 
Thailand, Laos or Cambodia in direct support of operations in 
Vietnam.  See Manual of Military Decorations and Awards, 6.5 
(U.S. Department of Defense Manual 1348.33-M, September 1996).  
Therefore, the Veteran's receipt of the Vietnam Service Medal, 
while commendable in its own right, is not indicative of his 
actual service on the landmass of Vietnam or inland waterways.  
See Haas, 525 F.3d at 1168.  In addition, the USS Bennington is 
not known to have entered the internal waterways of Vietnam.  See 
Department of the Navy, Naval Historical Center, Dictionary of 
American Naval Fighting Ships, 
http://www.history.navy.mil/danfs/index. html, (last visited 
October 15, 2010).  

While the Veteran reports that he was on multiple helicopter 
flights into Vietnam, there is no support for this claim in the 
record.  His DD 214 indicates that his military specialty was 
boilerman trainee, and an enlisted performance report dated in 
November 1965 states that he "is assigned to after engine room 
and stands messenger watch."  Thus, the preponderance of the 
evidence is against a finding that the Veteran served under such 
conditions as to warrant a presumption of herbicide exposure.  

As none of the evidence of record shows that the Veteran was 
exposed to herbicides in service, the Veteran may not avail 
himself of the presumption.  Consequently, while ischemic heart 
disease has been proposed as being a presumptive disorder due to 
Agent Orange exposure, as such exposure has not been established, 
the Board need not rely on any future presumptions of service 
connection to decide the claim involving heart disease; hence, 
the aforementioned stay is not applicable to this claim. 

The Board acknowledges that the presumption is not the sole 
method for showing causation and that the Veteran is not 
precluded from establishing service connection with proof of 
direct causation.  See Combee, 34 F.3d. at 1042.  However, he has 
not submitted any medical evidence which suggests or demonstrates 
that he was actually exposed to herbicides or that his heart 
disease was in any way related to service.  

In summary, the evidence does not establish that the Veteran was 
exposed to herbicides in service or that he may presumed to have 
been so exposed; therefore, he is not entitled to service 
connection for coronary artery disease based that exposure.  In 
addition, the claimed disability did not manifest during service 
or for many years thereafter, and there is no medical evidence 
relating the disorder to service.  Service connection is not 
warranted.  

Seizures

The Veteran reports that he suffered a seizure in service and 
subsequently received a medical discharge.  He alleges that he 
suffered a grand mal seizure in 1982 and was told "all of this 
was connected from and [sic] early age."  He stated that he was 
treated in the neurology department of a private hospital, but he 
did not identify the precise dates of treatment or complete a 
release form so that VA could obtain records from the facility, 
despite repeated requests to do so.  

As noted above, the Veteran did not identify a seizure disability 
upon entry into service.  In December 1965, he reported a history 
of syncopal episodes since childhood.  Although a seizure 
disorder was initially suspected, after a thorough neurological 
evaluation, including EEG, was conducted in January 1966, it was 
determined that he did not have an organic neurological 
condition.  His symptoms were ultimately determined to be related 
to inadequate personality.  
Based on the foregoing evidence, the Board finds that a seizure 
disorder was not incurred or aggravated during service.  No 
neurological disabilities were noted during the Veteran's 
entrance physical examination, and neurological evaluations 
during service showed him to be "completely normal."  Although 
he had two syncopal episodes during service and he reported a 
history of fainting spells since childhood, these symptoms were 
not described as seizures, and they were not associated with a 
neurological disorder.  The Board notes that service connection 
for a nervous condition with fainting spells was denied in 
January 1969.  

Additionally, there is no evidence in the claims file indicating 
that the Veteran has a current seizure disorder or that he has 
experienced seizures at any time since leaving service.  Without 
evidence of a current disability, there is no basis for service 
connection.  Accordingly, the claim is denied. 


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.  

Service connection for heart attacks is denied.

Service connection for a seizure disorder is denied.  


REMAND

The Veteran is seeking service connection for a respiratory 
disability, which he contends results from exposure to asbestos 
in service.  VA outpatient treatment records indicate that the 
Veteran has been diagnosed as having reactive airway disease 
(RAD), chronic obstructive pulmonary disease (COPD), chronic 
sinusitis, and allergies including rhinitis.  Service treatment 
records are negative for any respiratory disease.  


VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that 
VA must determine whether military records demonstrate evidence 
of asbestos exposure during service, develop whether there was 
pre-service and/or post-service occupational and other asbestos 
exposure, and determine whether there is a relationship between 
asbestos exposure and the claimed disease.  M21-1, Part III, par. 
5.13(b); Part VI, par. 7.21(d)(1) (October 3, 1997).  For many 
asbestos related diseases the latency period varies from ten to 
forty-five or more years between first exposure and development 
of disease.  Id. at Part VI, 7.21(b)(2).

The Veteran's DD214 reflects that he served onboard the USS 
Bennington.  Development has not been completed to determine 
whether he was exposed to asbestos during service.  A remand is 
therefore required to determine whether the Veteran was exposed 
to asbestos during service and, if so, whether his current 
respiratory disorders may be etiologically related to such 
exposure.

Accordingly, the case is REMANDED for the following action:

1.	The RO should take appropriate action to develop 
evidence of whether the Veteran was exposed to 
asbestos during service, to specifically include 
determining whether asbestos was known to be 
present on the ship on which he served.  Such 
development should also include a determination 
regarding the extent to which his duties would 
have exposed him to asbestos.

2.	If exposure to asbestos during service is 
confirmed, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and likely etiology of his claimed 
respiratory disability.  The claims folder 
must be made available to the examiner for 
review.  All indicated tests and studies should 
be performed and a comprehensive occupational 
history obtained.  The examiner should express 
an opinion as to whether any diagnosed 
respiratory disability, is at least as likely 
as not (i.e., 50 percent probability) related 
to service, to include exposure to asbestos.  

A complete rationale should be provided for 
any opinion expressed.  If the requested 
opinion cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

3.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issue on appeal.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his attorney an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


